Citation Nr: 1511722	
Decision Date: 03/19/15    Archive Date: 04/01/15

DOCKET NO.  13-09 563A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to service connection for Factor V Leiden hypercoagulable state, with ischemic optic neuropathy and blindness, and progressive left brain syndrome, claimed as blindness, stroke, seizures and blood clots due to head injury.  


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The Veteran had active service in the Marine Corps from September 1969 to October 1969, and in the Army from December 1970 to December 1972.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a January 2011 rating decision of the Jackson, Mississippi, regional office (RO) of the Department of Veterans Affairs (VA).  

The record shows that the Veteran was previously represented by a private attorney.  This attorney withdrew in April 2012, and there is no indication that the Veteran has appointed new representation.  

The Veteran's claim was first denied in a December 1999 rating decision, which was not appealed.  The rating decisions on appeal appear to have included a new and material evidence analysis.  However, the December 1999 rating decision was made without the benefit of the Veteran's service treatment records.  These records have since been obtained, and have first been considered in conjunction with the Veteran's current claim.  Therefore, new and material evidence is not required to reopen the Veteran's claim, and his original claim is to be reconsidered without regard for the December 1999 rating decision.  38 C.F.R. § 3.156(c) (2014).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran has not been afforded a VA examination of his claimed disabilities.  Under the VCAA, VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The threshold for finding a link between current disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon v. Nicholson, at 83.  

The Leber's Disease the Veteran was diagnosed during the first period of service was described as congenital.  Service connection is possible for congenital disease, and the presumption of soundness applies to such diseases.  Quirin v. Shinseki, 22 Vet. App. 390 (2009).

As the Veteran was initially seen for a visual problem due to what was diagnosed as optic atrophy during service, and as he is now blind as a result of optic neuropathy, the Board finds that the McLendon requirements have been met, and that the Veteran should be afforded a VA examination of his claimed disabilities. 

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination with regard to Factor V Leiden hypercoagulable state, with ischemic optic neuropathy and blindness, and progressive left brain syndrome.  All indicated tests and studies should be conducted.  The examiner should note that the claims folder and electronic records were reviewed.  

The examiner should answer the following questions:

a) Is it as likely as not that the Veteran's vision problems that were noted during the first period of service in September 1969 were the initial manifestations of his current optic neuropathy and blindness, to include Leber's Disease and/or Factor V Leiden hypercoagulable state? 

b) Is it as likely as not that the Veteran's progressive left brain syndrome to include seizures, a stroke, and blood clots initially manifested during service (to include the noted in-service vision problems) or was incurred due to active service?

The examiner should provide reasons for these opinions.  If the examiner is unable to provide any opinion without resort to speculation, the reasons and bases for this opinion should be provided and any outstanding evidence necessary to provide the opinion should be identified. 

2.  If any benefit sought on appeal, remains denied, the Veteran and representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

